Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2016

                                      No. 04-16-00645-CV

      IN THE MATTER OF THE GUARDIANSHIP OF GEORGE V. GARCIA, AN
                        INCAPACITATED PERSON,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2015PB6000016 L2
                           Honorable Jesus Garza, Judge Presiding

                                         ORDER
       The reporter’s record was due to be filed with this court on October 26, 2016. See TEX.
R. APP. P. 35.1. After this court advised the court reporter that the reporter’s record was late, on
November 28, 2016, court reporter Roxann G. Soto-Serna filed a notification of late reporter’s
record. The notification requested a sixty-eight-day extension of time to file the record until
January 2, 2017.
        The request is GRANTED IN PART. The reporter’s record is due to be filed with this
court by December 27, 21016. See id. R. 35.3(c) (limiting an extension in an ordinary appeal to
thirty days).
        If the reporter’s record is not filed with this court by December 27, 2016, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court